700 S.E.2d 751 (2010)
Andrew GOETZ and Catherine Goetz, Personal representatives/GAL for Hayden L. Goetz, a minor, Plaintiffs,
v.
N.C. DEPARTMENT OF HEALTH AND HUMAN SERVICES, Defendant.
No. 215P10.
Supreme Court of North Carolina.
August 26, 2010.
Melody R. Hairston, Assistant Attorney General, for N.C. Department of Health and Human Services.
Peter J. Sarda, Raleigh, for Andrew Goetz, et al.
Prior report: ___ N.C.App. ___, 692 S.E.2d 395.

ORDER
Upon consideration of the petition filed on the 24th of May 2010 by Appellants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*752 "Denied by order of the Court in conference, this the 26th of. August 2010."